 



EXHIBIT 10(i)

Summary of Non-employee Directors’ Compensation

Each non-employee Director will receive an annual retainer fee equivalent to
$18,000 per year, plus $1,800 for each Board or committee meeting attended in
person and $500 for each telephonic meeting attended. In addition, the
chairpersons of each committee will receive $1,000 per quarter. In addition,
each non-employee Director who is a member of the Compensation Committee and/or
the Finance and Audit Committee will receive $250 per quarter for each committee
on which such non-employee director serves.

 